DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “a computer-readable medium comprising instructions stored therein” which under the broadest reasonable interpretation will cover a signal per se and is not supported in the Applicant’s specification as filed.

Claims 2-7 are rejected for their dependence on claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata et al.  (US 20160280266 A1) in view of Nister et al. (US 20190243371 A1).

Regarding Claim 1, Kawamata teaches a system for adjusting tire rotation of an autonomous vehicle (AV)(Kawamata, [0120]  “the host vehicle…is traveling under partially or entirely automatic control”, [0036] “The vehicle control system...includes...a steering control device”, [0038] “The steering control device…is able to automatically turn the steered wheels”; Examiner interprets “steered wheels” as reading on tire), the system (Kawamata, [0036] “The vehicle control system”) comprising: an AV navigation and planning system (Kawamata, [0055] “The host vehicle state detection unit…includes…a host vehicle Position detection unit…a navigation system”) detecting, by the AV navigation and planning system (Kawamata, “The steering angle sensor…detects…The rotation angle position of the shaft…corresponds to a steered angle of the steered wheels…that is, the direction of the steered wheels”); navigating the AV into an intersection (Kawamata, [0049] “The first course R1 and the second course R2 intersect with each other at right angles to form a T-intersection…The host vehicle…travels on the first course R1 toward the second course R2”); detecting a wheel safety angle relative to the (Kawamata, [0101] “The target steered angle is determined such that the direction…of the steered wheels…intersects with the imaginary line segment…at right angles. The target steered angle (the target direction of the steered wheels…) is determined in this way…the steered wheels…are able to effectively restrict movement of the host vehicle”; [0100] ”The target steered angle is a steered angle that is set as a target in the automatic turning control”); Examiner interprets “target steered angle” as “wheel safety angle”; and automatically adjusting a wheel angle of the AV based on the wheel safety angle (Kawamata, [0094] “The assist method selection unit…starts turning of the steered wheels…at least before the other vehicle…collides with the host vehicle…when the steered wheels…are turned to a target steered angle, the start of turning may be determined on the basis of a time that is required to turn the steered wheels…to the target steered angle. That is, when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”).  
Kawamata does not teach comprising one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: an unprotected maneuver.  However, Nister teaches these limitations.

Nister teaches comprising one or more processors (Nister, [0236] “The vehicle...may include CPU(s)...processor(s)”); and a computer-readable medium comprising instructions stored therein (Nister, [0326] “The computer-storage media may include both volatile and nonvolatile media…for storage of information such as computer-readable instructions”), which when executed by the processors (Nister, [0328] “The CPU(s)…may be configured to execute the computer-readable instructions to control one or more components of the computing device”), cause the processors to perform operations comprising: an unprotected maneuver (Nister, [0179] “a vehicle may traverse an intersection with crossing traffic or perform an unprotected left turn”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include comprising one or more processors; and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: an unprotected maneuver as taught by Nister in order to a “multi-processor” configuration” to perform “simultaneous cluster operation enabling any combination of the clusters of the CPU(s)…to be active at any given time” (Nister, [0237]) and avoid collision “provided that the vehicle has cleared, such as with a large margin, from inducing a safety force field constraint on another actor” (Nister, [0179]).

Regarding Claim 3, Kawamata teaches the system of claim 1, predicting a likelihood of impending collision (Kawamata, [0094] “ when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”); and automatically adjusting a rotation of one or more wheels of the AV based on the likelihood of impending collision (Kawamata, [0089] “When a collision of the other vehicle…with the host vehicle..is unavoidable, the vehicle control system…executes the automatic turning control…allows rotation of the wheels”).

Kawamata does not teach wherein the one or more processors are further configured to perform operations.  However, Nister teaches this limitation (Nister, [0328] “The CPU(s)…may be configured to execute the computer-readable instructions to control one or more components of the computing device”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include one or more processors are further configured to perform operations as taught by Nister in order to have a “multi-processor” configuration” to 

Regarding Claim 4, Kawamata teaches the system of claim 1, wherein the wheel safety angle is based on a layout of the intersection (Kawamata, [0125] “When the first course R1 and the second course R2 intersect with each other as not a T-intersection but a crossroad, there is a possibility that a collision with the other vehicle…is avoidable by causing the host vehicle…to travel forward”, [0094] “The assist method selection unit…starts turning of the steered wheels…at least before the other vehicle…collides with the host vehicle…when the steered wheels…are turned to a target steered angle).  

Regarding Claim 5, Kawamata teaches system of claim 1, wherein the wheel safety angle is based on a traffic pattern associated with the intersection (Kawamata, [0100] “The target steered angle is a steered angle that is set as a target in the automatic turning control….The target steered angle is, for example, determined on the basis of a pedestrian position…and a position…of the other vehicle”).  

Regarding Claim 6, Kawamata teaches the system of claim 1, wherein the wheel safety angle is based on oncoming traffic with respect to the AV (Kawamata, [0060] “when a collision with the other vehicle…is unavoidable and the other vehicle…comes into collision with the host vehicle…in the intersecting direction, the assist method selection unit…functions as a controller that automatically turns the steered wheels“). 
 
Regarding Claim 7, Kawamata teaches the system of claim 1.  Kawamata does not teach wherein the unprotected maneuver is an unprotected left-turn.  However, Nister teaches this limitation (Nister, [0179] “a vehicle may traverse an intersection with crossing traffic or perform an unprotected left turn”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to the unprotected maneuver is an unprotected left-turn as taught by Nister in order to avoid collision “provided that the vehicle has cleared, such as with a large margin, from inducing a safety force field constraint on another actor” (Nister, [0179]).

Regarding Claim 8, Kawamata teaches a computer-implemented method (Kawamata, [0044] “The ECU…is an electronic control unit including a computer”) comprising: detecting, by an AV navigation and planning system (Kawamata, “The steering angle sensor…detects…The rotation angle position of the shaft…corresponds to a steered angle of the steered wheels…that is, the direction of the steered wheels”); navigating the AV into an intersection (Kawamata, [0049] “The first course R1 and the second course R2 intersect with each other at right angles to form a T-intersection…The host vehicle…travels on the first course R1 toward the second course R2”); detecting a wheel safety angle relative to the intersection (Kawamata, [0101] “The target steered angle is determined such that the direction…of the steered wheels…intersects with the imaginary line segment…at right angles. The target steered angle (the target direction of the steered wheels…) is determined in this way…the steered wheels…are able to effectively restrict movement of the host vehicle”; [0100] ”The target steered angle is a steered angle that is set as a target in the automatic turning control”); Examiner interprets “target steered angle” as “wheel safety angle”; and automatically adjusting a wheel angle of the AV based on the wheel safety angle (Kawamata, [0094] “The assist method selection unit…starts turning of the steered wheels…at least before the other vehicle…collides with the host vehicle…when the steered wheels…are turned to a target steered angle, the start of turning may be determined on the basis of a time that is required to turn the steered wheels…to the target steered angle. That is, when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”). 

Kawamata does not teach an unprotected maneuver. However, Nister teaches this limitation (Nister, [0179] “a vehicle may traverse an intersection with crossing traffic or perform an unprotected left turn”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include an unprotected maneuver as taught by Nister in order to avoid collision “provided that the vehicle has cleared, such as with a large margin, from inducing a safety force field constraint on another actor” (Nister, [0179]).

Regarding Claim 10, Kawamata teaches the computer-implemented method of claim 8 (Kawamata, [0044] “The ECU…is an electronic control unit including a computer”), further comprising: predicting a likelihood of impending collision (Kawamata, [0094] “ when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”); and automatically adjusting a rotation of one or more wheels of the AV based on the likelihood of impending collision (Kawamata, [0089] “When a collision of the other vehicle…with the host vehicle...is unavoidable, the vehicle control system…executes the automatic turning control…allows rotation of the wheels”).

Kawamata does not teach wherein the one or more processors are further configured to perform operations.  However, Nister teaches this limitation processors (Nister, [0328] “The CPU(s)…may be configured to execute the computer-readable instructions to control one or more components of the computing device”).

Regarding Claim 11, Kawamata teaches the computer-implemented method of claim 8 (Kawamata, [0044] “The ECU…is an electronic control unit including a computer”), wherein the wheel safety angle is based on a layout of the intersection (Kawamata, [0125] “When the first course R1 and the second course R2 intersect with each other as not a T-intersection but a crossroad, there is a possibility that a collision with the other vehicle…is avoidable by causing the host vehicle…to travel forward”, [0094] “The assist method selection unit…starts turning of the steered wheels…at least before the other vehicle…collides with the host vehicle…when the steered wheels…are turned to a target steered angle). 

Regarding Claim 12, Kawamata teaches the computer-implemented method of claim 8 (Kawamata, [0044] “The ECU…is an electronic control unit including a computer”), wherein the wheel safety angle is based on a traffic pattern associated with the intersection (Kawamata, [0100] “The target steered angle is a steered angle that is set as a target in the automatic turning control….The target steered angle is, for example, determined on the basis of a pedestrian position…and a position…of the other vehicle”).  

Regarding Claim 13, Kawamata teaches the computer-implemented method of claim 8 (Kawamata, [0044] “The ECU…is an electronic control unit including a computer”), wherein the wheel safety angle is based on oncoming traffic with respect to the AV (Kawamata, [0060] “when a collision with the other vehicle…is unavoidable and the other vehicle…comes into collision with the host vehicle…in the intersecting direction, the assist method selection unit…functions as a controller that automatically turns the steered wheels“).

Regarding Claim 14, Kawamata teaches the computer-implemented method of claim 8 (Kawamata, [0044] “The ECU…is an electronic control unit including a computer”).  Kawamata does not teach wherein the unprotected maneuver is an unprotected left-turn.  However, Nister teaches this limitation (Nister, [0179] “a vehicle may traverse an intersection with crossing traffic or perform an unprotected left turn”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to the unprotected maneuver is an unprotected left-turn 

Regarding Claim 15, Kawamata teaches navigating the AV into an intersection (Kawamata, [0049] “The first course R1 and the second course R2 intersect with each other at right angles to form a T-intersection…The host vehicle…travels on the first course R1 toward the second course R2”); detecting a wheel safety angle relative to the intersection (Kawamata, [0101] “The target steered angle is determined such that the direction…of the steered wheels…intersects with the imaginary line segment…at right angles. The target steered angle (the target direction of the steered wheels…) is determined in this way…the steered wheels…are able to effectively restrict movement of the host vehicle”; [0100] ”The target steered angle is a steered angle that is set as a target in the automatic turning control”); Examiner interprets “target steered angle” as “wheel safety angle”; and automatically adjusting a wheel angle of the AV based on the wheel safety angle (Kawamata, [0094] “The assist method selection unit…starts turning of the steered wheels…at least before the other vehicle…collides with the host vehicle…when the steered wheels…are turned to a target steered angle, the start of turning may be determined on the basis of a time that is required to turn the steered wheels…to the target steered angle. That is, when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”).  
Kawamata does not teach a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations; an unprotected maneuver. However, Nister teaches these limitations.

Nister teaches the non-transitory computer-readable storage medium comprising instructions stored therein (Nister, [0326] “The computer-storage media may include both volatile and nonvolatile media…for storage of information such as computer-readable instructions”) , wherein the processors are further configured to perform operations (Nister, [0328] “The CPU(s)…may be configured to execute the computer-readable instructions to control one or more components of the computing device”); an unprotected maneuver (Nister, [0179] “a vehicle may traverse an intersection with crossing traffic or perform an unprotected left turn”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include the non-transitory computer-readable storage medium comprising instructions stored therein, wherein the processors are further configured to perform operations; an unprotected maneuver as taught by Nister in order to have a “multi-processor” configuration” to perform “simultaneous cluster operation enabling any combination of the clusters of the CPU(s)…to be active at any given time” (Nister, [0237]) and avoid collision “provided that the vehicle has cleared, such as with a large margin, from inducing a safety force field constraint on another actor” (Nister, [0179]).

Regarding Claim 17, Kawamata teaches  predicting a likelihood of impending collision (Kawamata, [0094] “ when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”); and automatically adjusting a rotation of one or more wheels of the AV based on the likelihood of impending collision (Kawamata, [0089] “When a collision of the other vehicle…with the host vehicle...is unavoidable, the vehicle control system…executes the automatic turning control…allows rotation of the wheels”).

Kawamata does not teach the non-transitory computer-readable storage medium comprising of claim 15, wherein the processors are further configured to perform operations.  However, Nister teaches these limitations.

Nister teaches the non-transitory computer-readable storage medium comprising of claim 15 (Nister, [0326] “The computer-storage media may include both volatile and nonvolatile media…for storage of information such as computer-readable instructions”) , wherein the processors are further configured to perform operations (Nister, [0328] “The CPU(s)…may be configured to execute the computer-readable instructions to control one or more components of the computing device”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include the non-transitory computer-readable storage medium comprising of claim 15, wherein the processors are further configured to perform operations as taught by Nister in order to have a “multi-processor” configuration” to perform “simultaneous cluster operation enabling any combination of the clusters of the CPU(s)…to be active at any given time” (Nister, [0237]).

Regarding Claim 18, Kawamata teaches wherein the wheel safety angle is based on a layout of the intersection (Kawamata, [0125] “When the first course R1 and the second course R2 intersect with each other as not a T-intersection but a crossroad, there is a possibility that a collision with the other vehicle…is avoidable by causing the host vehicle…to travel forward”, [0094] “The assist method selection unit…starts turning of the steered wheels…at least before the other vehicle…collides with the host vehicle…when the steered wheels…are turned to a target steered angle). 

Kawamata does not teach the non-transitory computer-readable storage medium comprising of claim 15.  However, Nister teaches this limitation (Nister, [0326] “The computer-storage media may include both volatile and nonvolatile media…for storage of information such as computer-readable instructions”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include non-transitory computer-readable storage medium as taught by Nister in order to “allow for more accurate migration of memory pages to the processor that accesses them most frequently, thereby improving efficiency for memory ranges shared between processors” (Nister, [0242])

Regarding Claim 19, Kawamata teaches wherein the wheel safety angle is based on a traffic pattern associated with the intersection (Kawamata, [0100] “The target steered angle is a steered angle that is set as a target in the automatic turning control….The target steered angle is, for example, determined on the basis of a pedestrian position…and a position…of the other vehicle”).  

Kawamata does not teach the non-transitory computer-readable storage medium comprising of claim 15.  However, Nister teaches this limitation (Nister, [0326] “The computer-storage media may include both volatile and nonvolatile media…for storage of information such as computer-readable instructions”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include non-transitory computer-readable storage medium as taught by Nister in order to “allow for more accurate migration of memory pages to the processor that accesses them most frequently, thereby improving efficiency for memory ranges shared between processors” (Nister, [0242])

Regarding Claim 20, Kawamata teaches wherein the wheel safety angle is based on oncoming traffic with respect to the AV (Kawamata, [0060] “when a collision with the other vehicle…is unavoidable and the other vehicle…comes into collision with the host vehicle…in the intersecting direction, the assist method selection unit…functions as a controller that automatically turns the steered wheels“). 

Kawamata does not teach the non-transitory computer-readable storage medium comprising of claim 15.  However, Nister teaches this limitation (Nister, [0326] “The computer-storage media may include both volatile and nonvolatile media…for storage of information such as computer-readable instructions”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include non-transitory computer-readable storage medium as taught by Nister in order to “allow for more accurate migration of memory pages to the processor that accesses them most frequently, thereby improving efficiency for memory ranges shared between processors” (Nister, [0242]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata et al.  (US 20160280266 A1) in view of Nister et al. (US 20190243371 A1) in further view of Vollmer et al.  (US 20170072949 A1).
Regarding Claim 2, Kawamata teaches the system of claim 1, predicting a likelihood of impending collision (Kawamata, [0094] “ when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”).

Kawamata does not teach wherein the one or more processors are further configured to perform operations.  However, Nister teaches this limitation (Nister, [0328] “The CPU(s)…may be configured to execute the computer-readable instructions to control one or more components of the computing device”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include one or more processors are further configured to perform operations as taught by Nister in order to have a “multi-processor” configuration” to perform “simultaneous cluster operation enabling any combination of the clusters of the CPU(s)…to be active at any given time” (Nister, [0237]).

Kawamata further does not teach automatically locking one or more wheels of the AV based on the likelihood of impending collision.  However, Vollmer teaches this limitation (Vollmer, [0032]  “controller…detects an object potentially in the vehicle's pathway…and determines that an imminent collision is likely…controller…locks the front wheels”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include automatically locking one or more wheels of the AV based on the likelihood of impending collision as taught by Vollmer in order to avoid collision “ based on the expected impact zone” (Vollmer, [0033]).

Regarding Claim 9, Kawamata teaches computer-implemented method of claim 8 (Kawamata, [0044] “The ECU…is an electronic control unit including a computer”), further comprising: predicting a likelihood of impending collision (Kawamata, [0094] “ when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”).  

Kawamata further not teach automatically locking one or more wheels of the AV based on the likelihood of impending collision.  However, Vollmer teaches this limitation (Vollmer, [0032]  “controller…detects an object potentially in the vehicle's pathway…and determines that an imminent collision is likely…controller…locks the front wheels”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include automatically locking one or more wheels of the AV based on the likelihood of impending collision as taught by Vollmer in order to avoid collision “ based on the expected impact zone” (Vollmer, [0033]).

Regarding Claim 16,  Kawamata teaches predicting a likelihood of impending collision (Kawamata, [0094] “ when a time…is required to turn the steered wheels…from the current steered angle to the target steered angle, the turning may be started…before predicted collision time”).

Kawamata does not teach the non-transitory computer-readable storage medium comprising of claim 15, wherein the processors are further configured to perform operations.  However, Nister teaches these limitations.

Nister teaches the non-transitory computer-readable storage medium comprising of claim 15 (Nister, [0326] “The computer-storage media may include both volatile and nonvolatile media…for storage of information such as computer-readable instructions”) , wherein the processors are further configured to perform operations (Nister, [0328] “The CPU(s)…may be configured to execute the computer-readable instructions to control one or more components of the computing device”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include the non-transitory computer-readable storage medium comprising of claim 15, wherein the processors are further configured to perform operations as taught by Nister in order to have a “multi-processor” configuration” to perform “simultaneous cluster operation enabling any combination of the clusters of the CPU(s)…to be active at any given time” (Nister, [0237]).

Kawamata further does not teach automatically locking one or more wheels of the AV based on the likelihood of impending collision.  However, Vollmer teaches this limitation (Vollmer, [0032]  “controller…detects an object potentially in the vehicle's pathway…and determines that an imminent collision is likely…controller…locks the front wheels”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamata to include automatically locking one or more wheels of the AV based on the likelihood of impending collision as taught by Vollmer in order to avoid collision “ based on the expected impact zone” (Vollmer, [0033]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fairfield et al. (US 20150248131 A1) discloses the unprotected maneuver is an unprotected left-turn (Fairfield, [0024] “an unprotected left turn may describe a scenario where an autonomous vehicle that is going to make a left turn has a solid green light but no green arrow, and there is a possibility of oncoming traffic that may interfere with the turn”).
Riese et al. (US 20210016830 A1 ) discloses detecting a wheel safety angle relative to the intersection (Riese, [0017] “high operational safety can be achieved in particular if in the determination of the target wheel steering angle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662